Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-10, 19 and 20 in the reply filed on 05/20/2022 is acknowledged.  The traversal is on the ground(s) that “Claim 1, representative of Invention I, is directed to a welded assembly comprising a weld seam having a core fusion zone ... a protruding fusion zone extending laterally from the core fusion zone adjacent to the external surface of the first work piece. Claim 11, representative of Invention Il, is directed to a method of making a laser welded assembly by directing a laser beam onto the external surface of the first work piece immediately lateral to the laser weld seam to form a protruding fusion zone extending from the core fusion zone. Applicant submits that claims 1 and 11 have common distinctive features. Applicant respectfully traverse the restriction requirement on the grounds that there would not be a serious search and/or examination burden if the restriction was not required.” on remarks page 1, lines 11-21.  This is not found persuasive because Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed can be made by another and materially different process by bonding, soldering, plasma welding.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 2020/0316713).
Regarding claim 1, Yang teaches a welded assembly (Fig. 7) comprising, a first work piece (12) having an external surface (26), a faying surface (28) opposite the external surface (as shown in Fig. 7), and a thickness (thickness of first work piece 12) defined between the external surface and the faying surface of the first work piece (as shown in Fig. 7); a second work piece (14) having an external surface (30), a faying surface (32) opposite the external surface (as shown in Fig. 7), and a thickness (thickness of second work piece 14) defined between the external surface and the faying surface of the second work piece (as shown in Fig. 7), wherein the faying surface of the first work piece is in abutting contact with the faying surface of the second work piece to define a faying interface (as shown in Fig. 7); a weld seam (80) having a core fusion zone (central portion of 80; as shown in Fig. 7 below) extending from the external surface of the first work piece through the faying interface and at least partially into the thickness of the second work piece (as shown in Fig. 7); and a protruding fusion zone (lateral portions of 80; as shown in Fig. 7 below) extending laterally from the core fusion zone adjacent to the external surface of the first work piece (as shown in Fig. 7).


[AltContent: textbox (Protruding fusion zone)][AltContent: textbox (Core fusion zone)]
[AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
[AltContent: ][AltContent: ][AltContent: textbox (angle)][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    269
    353
    media_image1.png
    Greyscale

Regarding claim 2, Yang teaches the weld assembly as set forth above, wherein the protruding fusion zone includes a boundary defined between a first radius (R1) adjacent to the external surface of the first work piece (as shown in Fig, 7 below) and a second radius (R2) proximal to the faying interface (as shown in Fig, 7 below), wherein the first radius (R1) and second radius (R2) extend radially from an axis along the core fusion zone (as shown in Fig, 7 below) and wherein the first radius (R1) is greater than the second radius (R2) (as shown in Fig, 7 below).

[AltContent: textbox (R2)][AltContent: textbox (R1)][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    269
    353
    media_image1.png
    Greyscale


Regarding claim 3, Yang teaches the weld assembly as set forth above, wherein the first work piece includes a softened anneal zone (section of 90 prior to solidification of the weld pool) following the boundary of the protruding fusion zone (as shown in Fig. 4).
Regarding claim 4, Yang teaches the weld assembly as set forth above, wherein the boundary of the protruding fusion zone includes a bowl shape profile defined between the first radius (R1) and the second radius (R2) (as shown in Fig. 7 above).
Regarding claim 5, Yang teaches the weld assembly as set forth above, wherein a tangent line (L) extending from a point on the boundary of the protruding fusion zone to the faying interface at the core fusion zone defines an angle (α) less than 90 degrees relative to the faying interface (as shown in Fig, 7 above).
Regarding claim 7, Yang teaches the weld assembly as set forth above, wherein the protruding fusion zone is formed by post-heating the first work piece by directing a laser onto the external surface of the first work piece along a predetermined lateral portion of the core fusion zone (as shown in Fig. 4 and 7).
Regarding claim 8, Yang teaches the weld assembly as set forth above, wherein the protruding fusion zone is concurrently formed with the core fusion zone by directing a defocused laser onto the external surface of the first work piece (as shown in Fig. 2-4 and 7).
Regarding claim 9, Yang teaches the weld assembly as set forth above, wherein the protruding fusion zone extending laterally from the core fusion zone from the external surface of the first work piece to proximal to the faying surface of the first work piece within the thickness of the first work piece (as shown in Fig. 7).
Regarding claim 10, Yang teaches the weld assembly as set forth above, wherein the weld seam is a laser weld seam (abstract; made by laser beam 24).
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2019/0126402; hereinafter “Yang II”).
Regarding claim 19, Yang II teaches a laser welded automotive structural component (Fig. 4, 6 and 8) comprising: a first work piece (12) having an external surface (20), a faying surface (22) opposite the external surface, and a thickness (thickness of the first work piece 12) defined between the external surface and the faying surface of the first work piece (as shown in Fig. 4, 6 and 8); a second work piece (14) having an external surface (24), a faying surface (26) opposite the external surface (as shown in Fig. 4, 6 and 8), and a thickness (thickness of the second work piece 14) defined between the external surface and the faying surface of the second work piece (as shown in Fig. 4, 6 and 8), wherein the faying surface of the first work piece is in abutting contact with the faying surface of the second work piece to define a faying interface (as shown in Fig. 4, 6 and 8); a weld seam (66 comprising 64 and 70; 166 comprising 64 and 170; 266 comprising 64 and 270) having a core fusion zone (as shown as an example in Fig. 4 below) extending from the external surface of the first work piece through the faying interface and at least partially into the thickness of the second work piece (as shown in Fig. 4, 6 and 8); and a protruding fusion zone (as shown as an example in Fig. 4 below) extending laterally from the core fusion zone adjacent to the external surface of the first work piece (as shown as an example in Fig. 4 below); wherein the weld seam defines an elongated C-shape (p.0054), and wherein the protruding fusion zone is adjacent to a predetermined portion of the elongated C-shape (p.0054).
[AltContent: textbox (Protruding fusion zone)][AltContent: textbox (Core fusion zone)][AltContent: ]
[AltContent: arrow][AltContent: arrow]
[AltContent: ][AltContent: ][AltContent: textbox (angle)][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    362
    495
    media_image2.png
    Greyscale


Regarding claim 20, Yang II teaches the laser welded automotive structural component as set forth above, wherein the protruding fusion zone includes a boundary defined between a first radius (R1) adjacent to the external surface of the first work piece (as shown as an example in Fig. 4 below) and a second radius (R2) proximal to the faying interface (as shown as an example in Fig. 4 below), wherein the boundary defined between the first radius (R1) and second radius (R2) defines a bowl shape profile (as shown as an example in Fig. 4 below).

[AltContent: connector][AltContent: textbox (R1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (R2)]
    PNG
    media_image2.png
    362
    495
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang.
Regarding claim 6, Yang teaches the claimed invention as set forth above, except for, wherein the angle (α) is between about 15 degrees to about 75 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed angle range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0114469, US 2009/0324987, US 2008/0296271, US 10,155,285 and US 4,873,415.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        06/02/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761